DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 and 14 are objected to because of the following informalities:  Claims are missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (2018/0121301).

As to claim 1, Murphy discloses a method, comprising: 
determining that a plurality of messages are transmitted to both a primary processor and a recovery processor, wherein the recovery processor is inactive while the primary processor is actively processing the transmitted messages (¶0018 & ¶0042); 
monitoring a functional health of the primary processor based on one or more metrics(¶0051); detecting a failure event at the primary processor based on the one or more metrics (¶0051); 
identifying a timestamp of a first message of the plurality of messages, wherein the first message was successfully processed by the primary processor prior to the failure event (¶0048-¶0049 & ¶0054); 
providing the timestamp of the first message to the recovery processor, wherein the recovery processor is configured to actively process the plurality of messages from the timestamp of the first message (¶0054); and 
deactivating the primary processor (¶0051).

As to claim 2, Murphy discloses the method of claim 1, wherein the primary processor is configured to continue to process the plurality of messages after the failure event and prior to the deactivating (¶0051-¶0052).

As to claim 3, Murphy discloses the method of claim 1, further comprising: receiving an acknowledgment from the recovery processor responsive to providing the timestamp, wherein the deactivating is performed after receiving the acknowledgement (¶0054).

As to claim 4, Murphy discloses the method of claim 1, wherein the one or more metrics comprise a number of errors by primary processor as detected over a threshold period of time (¶0039).

As to claim 5, Murphy discloses the method of claim 1, wherein the timestamp identifies and distinguishes the first message from the plurality of messages (¶0057).

As to claim 6, Murphy discloses the method of claim 1, wherein the first message was a most recently and successfully processed message, as processed by the primary processor, prior to the failure event (¶0059).

As to claim 7, Murphy discloses the method of claim 1, further comprising: determining, based on the one or more metrics, a recovery event indicating that the functional health of the primary processor has improved and the primary processor is ready to resume processing messages after the deactivating; and transmitting an activation request to the primary processor (¶0057).

As to claim 8, Murphy discloses the method of claim 1, wherein at least one of the metrics comprises a number of exceptions produced by the primary processor processing the incoming messages within a specified time interval (¶0051).

As to claim 9, Murphy discloses a system, comprising: 
a memory; and at least one processor coupled to the memory and configured to perform operations comprising: 
determining that a plurality of messages are transmitted to both a primary processor and a recovery processor, wherein the recovery processor is inactive while the primary processor is actively processing the transmitted messages (¶0018 & ¶0042); 
monitoring a functional health of the primary processor based on one or more metrics (¶0051); 
detecting a failure event at the primary processor based on the one or more metrics (¶0051); 
identifying a timestamp of a first message of the plurality of messages, wherein the first message was successfully processed by the primary processor prior to the failure event (¶0048-¶0049 & ¶0054); 
providing the timestamp of the first message to the recovery processor, wherein the recovery processor is configured to actively process the plurality of messages from the timestamp of the first message (¶0054); and 
deactivating the primary processor (¶0051).

As to claim 10, Murphy discloses the system of claim 9, wherein the primary processor is configured to continue to process the plurality of messages after the failure event and prior to the deactivating (¶0051-¶0052).

As to claim 11, Murphy discloses the system of claim 9, the operations further comprising: receiving an acknowledgment from the recovery processor responsive to providing the timestamp, wherein the deactivating is performed after receiving the acknowledgement (¶0054).

As to claim 12, Murphy discloses the system of claim 9, wherein the one or more metrics comprise a number of errors by primary processor as detected over a threshold period of time (¶0039).

As to claim 13, Murphy discloses the system of claim 9, wherein the timestamp identifies and distinguishes the first message from the plurality of messages (¶0057).

As to claim 14, Murphy discloses the system of claim 9, wherein the first message was a most recently and successfully processed message, as processed by the primary processor, prior to the failure event (¶0059).

As to claim 15, Murphy discloses the system of claim 9, the operations further comprising: determining, based on the one or more metrics, a recovery event indicating that the functional health of the primary processor has improved and the primary processor is ready to resume processing messages after the deactivating; and transmitting an activation request to the primary processor (¶0057).

As to claim 16, Murphy discloses the system of claim 9, wherein at least one of the metrics comprises a number of exceptions produced by the primary processor processing the incoming messages within a specified time interval (¶0051).

As to claim 17, Murphy discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: a memory; and at least one processor coupled to the memory and configured to perform operations comprising: 
determining that a plurality of messages are transmitted to both a primary processor and a recovery processor, wherein the recovery processor is inactive while the primary processor is actively processing the transmitted messages(¶0018 & ¶0042); 
monitoring a functional health of the primary processor based on one or more metrics (¶0051);
detecting a failure event at the primary processor based on the one or more metrics (¶0051); 
identifying a timestamp of a first message of the plurality of messages, wherein the first message was successfully processed by the primary processor prior to the failure event (¶0048-¶0049 & ¶0054); 
providing the timestamp of the first message to the recovery processor, wherein the recovery processor is configured to actively process the plurality of messages from the timestamp of the first message (¶0054); and 
deactivating the primary processor (¶0051).

As to claim 18, Murphy discloses the non-transitory computer-readable medium of claim 17, wherein the primary processor is configured to continue to process the plurality of messages after the failure event and prior to the deactivating (¶0051-¶0052).

As to claim 19, Murphy discloses the non-transitory computer-readable medium of claim 17, the operations further comprising: receiving an acknowledgment from the recovery processor responsive to providing the timestamp, wherein the deactivating is performed after receiving the acknowledgement (¶0054).

As to claim 20, Murphy discloses the non-transitory computer-readable medium of claim 17, wherein the one or more metrics comprise a number of errors by primary processor as detected over a threshold period of time (¶0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Anderson (US 2019/0034303) discloses a method for managing failover from a first processor node including a first cache to a second processor node including a second cache. Storage areas assigned to the first processor node are reassigned to the second processor node. For each track indicated in a cache list of tracks in the first cache for the reassigned storage areas, the first processor node adds a track identifier of the track and track format information indicating a layout and format of data in the track to a cache transfer list. The first processor node transfers the cache transfer list to the second processor node. The second processor node uses the track format information transferred with the cache transfer list to process read and write requests to tracks in the reassigned storage areas staged into the second cache (Abstract).
Prior art Yellen (US 7,788,537) discloses a data storage system that may include multiple processors configured to form a cluster. Only one of the processors is designated as active at any time with one or more of the other remaining processors designated as failover processors. Upon the failure of a currently active processor, a failover processor may become the active processor of the data storage system (column 6, lines 8-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113